

 





Exhibit 10.4

 

RIDER TO DEED OF TRUST WITH ASSIGNMENT OF RENTS

 

This Rider to Deed of Trust with Assignment of Rents is hereby attached to and
made a part of that certain Deed of Trust with Assignment of Rents (Long Form)
(the “Trust Deed”) dated for reference purposes as of February 15, 2012, by and
between SPT-LAKE ELSINORE HOLDING CO., LLC, a Delaware limited liability company
(“Trustor”), CARDINAL INVESTMENT PROPERTIES-RAMSGATE, L.P., a California limited
partnership (“Beneficiary”), and FIRST AMERICAN TITLE INSURANCE COMPANY, a
California corporation (“Trustee”), with reference to the following matters:

 

RECITALS:

 

      A. Trustor has executed that certain Promissory Note Secured by Deed of
Trust dated concurrently with the Trust Deed (the “Note”), and pursuant to which
Trustor has borrowed from Beneficiary the principal sum of Eight Hundred
Thousand and No/100 Dollars ($800,000.00) (the “Loan”). The Note, the Trust Deed
and such other agreements and/or instruments as may have been entered into or
made by Trustor for the benefit of Beneficiary in connection with the Loan shall
sometimes hereinafter be referred to as the “Loan Documents”.

 

      B. The lien of the Trust Deed is a monetary encumbrance upon and against
the property more particularly described on Exhibit “A” to the Trust Deed and by
this reference incorporated herein (the “Property”).

 

      C. Trustor intends this Rider to supplement and supersede, where
applicable, the terms and provisions of the Trust Deed.



      Now, therefore, in consideration of the above Recitals, and other good and
valuable consideration, receipt of which is hereby acknowledged, Trustor hereby
agrees to be bound by, and further supplement and modify the Trust Deed with the
following provisions which shall supersede any provision addressing (or silence
concerning) the same issue in the Trust Deed:

 

1.                  Due on Sale/Encumbrance: Trustor shall not sell, transfer,
assign, further encumber, hypothecate, or in any way dispose of or use as
collateral for another loan or obligation of Trustor, the Property or any
interest therein without first obtaining the prior written consent of
Beneficiary, which consent may be granted, conditioned or withheld in the sole
discretion of Beneficiary. Any violation of the restrictions set forth herein,
whether by act, omission or by virtue of law, shall be considered a default in
the performance of the obligations of Trustor under the Trust Deed and
Beneficiary shall have the same rights with respect thereto as are provided to
Beneficiary under the Trust Deed with respect to any default by Trustor in the
payment of any indebtedness secured under the Trust Deed or in Trustor’s
performance of any agreement thereunder.

2.                  Assignment of Leases and Rents: The following provisions
supersede the provisions of Paragraph B(5) of the Trust Deed:

 

a. Assignment. Trustor hereby irrevocably assigns to Beneficiary all of
Trustor’s right, title and interest in, to and under: (a) all leases and/or
subleases of the Property, all licenses and agreements relating to the
management, leasing or operation of the Property and all other agreements of any
kind relating to the use or occupancy of the Property, whether now existing or
entered into after the date hereof (collectively, the “Leases”); and (b) the
rents, issues and profits of the Property, including, without limitation, all
amounts payable and all rights and benefits accruing to Trustor under the Leases
(collectively, the “Payments”). The term “Leases” shall also include all
guarantees of and security for the lessees’ performance thereunder, and all
amendments, extensions, renewals or modifications thereto which are permitted
hereunder. This is a present and absolute assignment, not an assignment for
security purposes only, and Beneficiary’s right to the Leases and Payments is
not contingent upon, and may be exercised without possession of, the Property.

 



 

 

 

 

b. Grant of License. By acceptance of this Rider, Beneficiary shall be deemed to
have conferred upon Trustor a license (the “License”) to collect and retain the
Payments as they become due and payable, until the occurrence of a default under
any of the Loan Documents. Upon a default and the passage of the applicable cure
period without cure, the License shall be automatically revoked and Beneficiary
may collect and apply the Payments without notice and without taking possession
of the Property. Trustor hereby irrevocably authorizes and directs the lessees
under the Leases to rely upon and comply with any notice or demand by
Beneficiary for the payment to Beneficiary of any rental or other sums which may
at any time become due under the Leases, or for the performance of any of the
lessees’ undertakings under the Leases, and the lessees shall have no right or
duty to inquire as to whether any Default has actually occurred or is then
existing hereunder. Trustor hereby relieves the lessees from any liability to
Trustor by reason of relying upon and complying with any such notice or demand
by Beneficiary.

 

 c. Effect of Assignment. The foregoing irrevocable assignment shall not cause
Beneficiary to be: (a) a mortgagee in possession; (b) responsible or liable for
the control, care, management or repair of the Property or for performing any of
the terms, agreements, undertakings, obligations, representations, warranties,
covenants and conditions of the leases; or (c) responsible or liable for any
waste committed on the Property by the lessees or any other parties; for any
dangerous or defective condition of the Property; or for any negligence in the
management, upkeep, repair or control of the Property resulting in loss or
injury or death to any Lessee, licensee, employee, invitee or other person.
Beneficiary shall not directly or indirectly be liable to Trustor or any other
person as a consequence of: (i) the exercise or failure to exercise any of the
rights, remedies or powers granted to Beneficiary hereunder; (ii) the failure or
refusal of Beneficiary to perform or discharge any obligation, duty or liability
of Trustor arising under the Leases.

 

 d. Representations and Warranties. Trustor represents and warrants that: (a)
all existing Leases, if any, are in full force and effect and are enforceable in
accordance with their respective terms, and no breach or default, or event which
would constitute a breach or default after notice or the passage of time, or
both, exists under any existing Leases; and (b) no rent or other payment under
any existing Lease has been paid by any lessee for more than one (1) month in
advance; and (c) none of the lessor’s interests under any of the Leases has been
transferred or assigned.

 

 e. Covenants. Trustor covenants and agrees at Trustor’s sole cost and expense
to: (a) perform the obligations of lessor contained in any Lease and enforce by
all available remedies in a commercially reasonable manner performance by the
lessees of the obligations of the lessees contained in the Leases; (b) give
Beneficiary prompt written notice of any default which occurs with respect to
any of the Leases, whether the default be that of the lessee or of the lessor;
(c) exercise commercially reasonable efforts to keep all portions of the
Property leased at all times at rentals not less than the fair market rental
value; (d) deliver to Beneficiary fully executed, counterpart original(s) of
each and every Lease if requested to do so; and (e) execute and record such
additional assignments of any Lease or specific subordinations of any Lease to
the Trust Deed, in form and substance acceptable to Beneficiary, as Beneficiary
may reasonably request. Except with Beneficiary’s prior written consent, which
consent shall not be unreasonably withheld or delayed, Trustor shall not: (i)
enter into any Leases after the date hereof (except for leases executed by
Trustor in the ordinary course of Trustor’s business); (ii) execute any other
assignment relating to any of the Leases; (iii) discount any rent or other sums
due under the Leases or collect the same in advance, other than to collect rent
one (1) month in advance of the time when it becomes due; (iv) terminate, modify
or amend any of the terms of the Leases or in any manner release or discharge
the lessees from any obligations thereunder; (v) consent to any assignment or
subletting by any lessee; or (vi) subordinate or agree to subordinate any of the
Leases to any other deed of trust or encumbrance. Any such attempted action in
violation of the provisions hereof shall be null and void.

 

   f. Intentionally Deleted. [estoppel certificates]

 

3.             Reinstatement of Lien. Beneficiary’s rights hereunder shall be
reinstated and revived, and the enforceability of this Trust Deed shall
continue, with respect to any amount at any time paid on account of any
obligations secured hereby which Beneficiary is thereafter required to restore
or return in connection with a bankruptcy, insolvency, reorganization or similar
proceeding with respect to any Borrower.

 

4.             Insurance. In addition to the obligations of Trustor pursuant to
Paragraph A(2) of the Trust Deed, Trustor shall maintain in effect at all times
prior to the full release and reconveyance of the Trust Deed, the following
insurance naming Beneficiary as an additional insured and containing a waiver of
subrogation: (a) commercial general public liability insurance covering claims
for bodily injury, personal injury and property damage with single limit
coverage of not less than One Million Two Hundred Thousand and No/100 Dollars
($1,200,000.00) per occurrence and (b) if reasonably requested in writing by
Beneficiary, all risk course of construction insurance in an amount not less
than the full replacement value of the improvements to the Property.

 

5.             No Amendment. Neither this Rider nor the Trust Deed shall be
amended without the written consent of Trustor and Beneficiary.

 

6.             Notices. Any notice to Trustee shall be in writing and shall be
considered given when delivered by personal service or three (3) business days
after placement in the U.S. mails, certified or registered mail, postage
prepaid, addressed to Trustee: c/o Cardinal Development, 375 Bristol Street,
Suite 50, Costa Mesa, California 92626, Attention: David J. Seidner, or such
other address as Trustee may designate by written notice to Trustor. Any notice
to Trustor under this Note shall be in writing and shall be considered given
three (3) business days after placement in the U.S. mails, certified or
registered mail, postage prepaid, addressed to Borrower: c/o Shopoff Advisors,
L.P., 2 Park Plaza, Irvine, California 92614, Attention William A. Shopoff, or
such other address as Trustor may designate by written notice to Trustee.

 

7.             Attorneys Fees. In addition to the obligations of Trustor
pursuant to Paragraph A(3) of the Trust Deed, Trustor shall pay a reasonable sum
as and for the attorneys fees and legal costs incurred by Beneficiary in
connection with any dispute arising between the parties hereto or their legal
representatives, successors and assigns, concerning any provision of this Rider
or the Trust Deed, or the rights and duties of any person in relation thereto,
if Beneficiary is the prevailing party in such dispute.

 

8.           Governing Law. The validity, interpretation and performance of this
Rider or the Trust Deed shall be controlled by and construed under the laws of
the State of California. The parties hereto hereby consent to the jurisdiction
of the California courts with venue in Orange County in the event any dispute
arises in conjunction herewith.

 

9.            Time of Essence. Time is of the essence. As used herein, the word
“days” shall mean and refer to calendar days; provided, however, in the event a
payment date or deadline falls on a Saturday, Sunday or federal holiday, such
payment date or deadline shall be extended to the next following calendar day
that is not a Saturday, Sunday or federal holiday.

 

[Balance of this page intentionally left blank]

 



 

 

 

 

END OF RIDER

Dated as of the date first written above.

“Trustor”

 

SPT-LAKE ELSINORE HOLDING CO., LLC,

a Delaware limited liability company

 









By: Shopoff Partners, L.P., a Delaware     limited partnership, sole member    
              By: Shopoff General Partner, LLC, a       Delaware limited
liability company,     general partner                              By: Shopoff
Properties Trust, Inc.,        a Maryland corporation, manager                  
                By: /s/ William A. Shopoff                                
                 William A. Shopoff, President and CEO















 

“Beneficiary”

 

CARDINAL INVESTMENT PROPERTIES – RAMSGATE, L.P.,
a California limited partnership 









 



By: Cardinal Investment Properties, LLC, a     California limited liability
company,            General Partner                  By:   /s/ David J. Seidner
      David J. Seidner, General Manager                  



 

 

 

 



 

